People v Cruz (2014 NY Slip Op 07953)





People v Cruz


2014 NY Slip Op 07953


Decided on November 18, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2014

Friedman, J.P., Acosta, Saxe, Manzanet-Daniels, Gische, JJ.


13519 6002/11

[*1] The People of the State of New York, Respondent,
vJose Cruz, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.

Appeal from judgment, Supreme Court, New York County (Bonnie G. Wittner, J. at plea; Carol Berkman, J. at sentencing), rendered August 14, 2012, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fourth degree, and sentencing him to a term of five years' probation, held in abeyance, motion by assigned counsel to be relieved denied without prejudice to renewal, and counsel directed to confirm that defendant has been furnished with a copy of counsel's brief in accordance with People v Saunders  (52 AD2d 833, 833-834 [1st Dept 1976]).
In partial compliance with Saunders , counsel has submitted a brief advising this Court that there are no nonfrivolous issues
to be raised. However, we hold the matter in abeyance pending proof that defendant was sent a copy of counsel's brief (see People v Pack , 138 AD2d 269 [1st Dept 1988]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 18, 2014
CLERK